Exhibit 10.6
 
DIRECTOR’S AGREEMENT
 
This Director’s Agreement (this “Agreement”) is made and entered into as of the
17th day of December 2009, (the “Effective Date”), by and between Anthony
Marchese (hereinafter referred to as “Director”) and Standard Silver Corporation
(“Standard Silver”).
 


WITNESSETH:
 
WHEREAS, the Board of Directors (the “Board”) of Standard Silver wish to elect
Director to serve on the Board of Standard Silver, and Director has agreed to
serve at the pleasure of the Board and on the terms and conditions below;


 
NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:


1. Appointment as Director
 
Standard Silver shall appoint Director to the Board of Standard Silver, and,
upon such appointment, Director agrees that Director will devote the amount of
time, skill, and efforts during the term of this Agreement to the affairs of
Standard Silver as may be reasonably requested and required of Director and in
accordance with the duties and obligations imposed upon directors of
corporations by applicable law.


2. Compensation
 
As compensation for serving as a member of the Board of Standard Silver,
Standard Silver agrees upon the execution and delivery of this Agreement to
grant to Director 300,000 shares of restricted common stock of Standard
Silver.  Upon each anniversary of this Agreement, the board of directors will
consider additional equity awards to be issued to Director.  Standard Silver
will reimburse Director for all reasonable costs associated with attending
meetings and otherwise fulfilling his services hereunder.


3. Confidential and Proprietary Information; Documents
 
3.1           Director recognizes and acknowledges that Director will have
access to certain information of Standard Silver that is confidential and
proprietary and constitutes valuable and unique property of Standard Silver.
Director agrees that Director will not at any time, either during or subsequent
to the term of this Agreement, disclose to others, use, copy or permit to be
copied, except in pursuance of Director’s duties on behalf of Standard Silver,
its successors, assigns or nominees, or as required by the order of any tribunal
having jurisdiction or by mandatory provisions of applicable law, any
confidential information or know-how of Standard Silver without the prior
written consent of the Board of Standard Silver. Director further agrees to
maintain in confidence any confidential information of third parties received as
a result of Director’s relationship with Standard Silver.


3.2           Director further agrees to deliver to Standard Silver promptly
after his resignation, removal or failure to be nominated or elected as a member
of the Board, all materials correspondence, memoranda, notes, records, plans, or
other documents and all copies thereof (all of which are hereafter referred to
as the “Documents”), made, composed or received by Director, solely or jointly
with others, and which are in Director’s possession, custody, or control at such
date and which are related in any manner to the past, present, or anticipated
business of Standard Silver.


 
 

--------------------------------------------------------------------------------

 
3.3           In the event of a breach or threatened breach of any of the
provisions of Section 3, or any breach by Director of his fiduciary obligation
to Standard Silver and its shareholders, Standard Silver shall be entitled to an
injunction ordering the return of such Documents and any and all copies thereof
and restraining Director from using or disclosing, for Director’s benefit or the
benefit of others, in whole or in part, any confidential information.


4. Conflicts of Interest
 
4.1           In keeping with Director’s fiduciary duties to Standard Silver,
Director agrees that Director shall not, directly or indirectly, become involved
in any conflict of interest, or upon discovery thereof, allow such a conflict to
continue.  Moreover, Director agrees that Director shall promptly disclose to
the Board of Standard Silver any facts which might involve any reasonable
possibility of a conflict of interest as Standard Silver is currently and in the
future configured and practicing business. Director shall maintain the highest
standards of conduct, and shall not do anything likely to injure the reputation
or goodwill of Standard Silver, or embarrass or otherwise generate adverse
publicity for or bring unwanted attention to Standard Silver.


4.2           It is agreed that any direct or indirect interest in, connection
with, or benefit from any outside activities, particularly commercial
activities, which interest might in any way adversely affect Standard Silver or
any of its subsidiaries or affiliates, involves a possible conflict of interest.
Circumstances in which a conflict of interest on the part of Director would or
might arise, and which should be reported immediately by Director to an officer
of Standard Silver, include, without limitation, the following: (a) ownership of
a material interest in, acting in any capacity for, or accepting directly or
indirectly any payments, services or loans from a supplier, contractor,
subcontractor, customer or other entity with which Standard Silver does
business; (b) misuse of information or facilities to which Director has access
in a manner which will be detrimental to Standard Silver’ interest; (c)
disclosure or other misuse of information of any kind obtained through the
Director’s connection with Standard Silver; (d) acquiring or trading in,
directly or indirectly, other properties or interests adjacent to the properties
and by Standard Silver; (e) the appropriation to the Director or the diversion
to others, directly or indirectly, of any opportunity in which it is known or
could reasonably be anticipated that Standard Silver would be interested unless
Standard Silver is precluded from or chooses not to pursue such opportunity; and
(f) the ownership, directly or indirectly, of a material interest in an
enterprise in direct competition with Standard Silver or acting as a director,
officer, partner, consultant, Director or agent of any enterprise which is in
direct competition with Standard Silver.
 
 

 
 
 

--------------------------------------------------------------------------------

 
5. Remedies
 
Director and Standard Silver agree that, because damages at law for any breach
or nonperformance of this Agreement by Director, while recoverable, are and will
be inadequate, this Agreement may be enforced in equity by specific performance,
injunction, accounting or otherwise.


6. Miscellaneous
 
6.1           This Agreement is made and entered into as of the Effective Date
and the rights and obligations of the parties hereto shall be binding upon the
heirs and legal representatives of the Director and the successors and assigns
of Standard Silver.  This Agreement may be assigned by Standard Silver
(including assignment by operation of law to any successor to the business of
Standard Silver by merger, consolidation or other business combination) without
the consent of Director but is personal to the Director and no rights, duties,
and obligations of Director hereunder may be assigned without the consent of
Standard Silver or its assigns, which may be granted or withheld in its sole
discretion.


6.2           No waiver or non-action with respect to any breach by the other
party of any provision of this Agreement, nor the waiver or non-action with
respect to any breach of the provisions of similar agreements with other
Directors shall be construed to be a waiver of any succeeding breach of such
provision, or as a waiver of the provision itself.


6.3            Should any portions hereof be held to be invalid or wholly or
partially unenforceable, such holding shall not invalidate or void the remainder
of this Agreement.  The portions held to be invalid or unenforceable shall be
revised and reduced in scope so as to be valid and enforceable, or, if such is
not possible, then such portions shall be deemed to  have been wholly excluded
with the same force and effect as it if had never been included herein.


6.4           Director’s obligations with regards Section 3 of this Agreement to
Standard Silver shall survive Director’s resignation, removal or failure to be
nominated or elected as a member of the Board of Standard Silver.


6.5           This Agreement supersedes, replaces and merges any and all prior
and contemporaneous understandings, representations, agreements and discussions
relating to the same or similar subject matter as that of this Agreement between
Director and Standard Silver and constitutes the sole and entire agreement
between the Director and Standard Silver with respect to the subject matter of
this Agreement.


6.6           The laws of the State of Texas, excluding any conflicts of law
rule or principle that might otherwise refer to the substantive law of another
jurisdiction, will govern the interpretation, validity and effect of this
Agreement without regard to the place of execution or the place for performance
thereof, and Standard Silver and Director agree that the state and federal
courts in Harris county, Texas, shall have personal jurisdiction and venue over
Standard Silver and Director to hear all disputes arising under this
Agreement.  This Agreement is to be at least partially performed in Harris
County, Texas.


 
 

--------------------------------------------------------------------------------

 
6.7           All notices and other communications required or permitted
hereunder or necessary or convenient in connection herewith shall be in writing
and shall be deemed to have given when mailed by registered mail or certified
mail, return receipt requested, as follows:


If to Standard Silver, to:


Mr. George W. McDonald
Standard Silver Corp.
1408 Roseland Blvd.
Tyler, TX  75701


If to Director, to:


Mr. Anthony Marchese
500 Fifth Ave., Suite 2240
New York, NY  10110


or to such other addresses as either party may designate by notice to the other
party hereto in the manner specified in this section.


6.8           This Agreement may not be changed or terminated orally, and no
change, termination or waiver of this Agreement or of any of the provisions
herein contained shall be binding unless made in writing and signed by both
parties, and in the case of Standard Silver, by an authorized officer of
Standard Silver.  Any change or changes, from time to time, in Director’s
compensation shall not be deemed to be, a change, termination or waiver of this
Agreement or of any of the provisions herein contained.


 
IN WITNESS WHEREOF, the undersigned have hereby caused this Agreement to be
effective as of the date first written above.


Standard Silver Corp.
 
By:_________________________________
________________________________
Printed Name:  ____________________
Anthony Marchese
Office:  __________________________
 





 
 

--------------------------------------------------------------------------------

 